  Case 19-13769       Doc 53    Filed 03/16/21 Entered 03/17/21 07:11:52                Desc Main
                                  Document      Page 1 of 1
                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                       Eastern Division

In Re:                                       )               BK No.:     19-13769
Loretta Mason                                )
                                             )               Chapter: 13
                                             )
                                                             Honorable Carol A. Doyle
                                             )
                                             )
                Debtor(s)                    )

                                    ORDER MODIFYING PLAN

       THIS MATTER comes before the Court upon the Motion to Modify Plan,

    IT IS HEREBY ORDERED that the motion is granted as follows:

1. The confirmed plan, filed as docket no. 30, shall be modified as follows:
a. Gan C, LLC is substituted with Cook County Treasurer in Section 3.2 of the Confirmed Plan.
2. The Chapter 13 Trustee shall make no further payments to Gan C, LLC. The Chapter 13 Trustee
shall pay the Cook County Treasurer in the amount of $21,625.82 at 18% interest with monthly
payments of $549.15 per month.
3. Nothing in this Order shall require the Chapter 13 Trustee to perform collections pursuant to any
prior plan.
4. The Chapter 13 Trustee is authorized to disburse funds held in reserve for the Gan C, LLC to the
Cook County Treasurer.



                                                         Enter:



                                                                  Honorable Carol A. Doyle
Dated: March 16, 2021                                             United States Bankruptcy Judge

 Prepared by:
 Michael N. Oreluk
 ERWIN LAW, LLC
 4043 N. Ravenswood
 Suite 208
 Chicago, IL 60613
 T: (773) 525-0153
 F: (773) 525-0154
 moreluk@erwinlawfirm.com
